FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 15, 2022

                                       No. 04-22-00429-CV

                               TEXAS FIRST RENTALS, LLC,
                                        Appellant

                                                 v.

                MONTAGE DEVELOPMENT CO., LLC and Derick Murway,
                                Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022-CI-08101
                            Honorable Tina Torres, Judge Presiding


                                          ORDER
        After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on September 14, 2022. On the once-extended due date, Appellant
filed an unopposed second motion for an extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on October 14, 2022. See
TEX. R. APP. P. 38.6(d).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court